DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-8 and 11-20) in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the grounds that each of the species found in the groups require the limitation of Claim 1 and all of the Claims include the technical features of Claim 1.  The examiner notes that Claim 1 is an independent claim on which Claims 2-8 and 11-20 depend, whereas Claims 9 and 10 are independent claims which do not depend on Claim 1. Claims 9 and 10 pertain to method of making a deformable accumulator. The restriction requirement was made on the grounds that the common technical features between Group I and Group II are not special technical features as they do not make a contribution over the prior art in view of  Xu (Stretchable batteries with self-similar serpentine interconnects and integrated wireless recharging systems. Nat Commun. 4, 1543 (2013)). The applicant has not rebutted this assertion. As such, the restriction requirement is proper and is therefore made FINAL. 
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.

Specification
The disclosure is objected to because of the following informalities: 
Page 17, lines 7-8 recite “electrolyte is a POE-b-poly(5-acetylaminopentyl acrylate), or a POE-b-PS-g- poly(5-acetylaminopentyl acrylate)”. It seems based off of p.17, line 1, that in both chemical names “POE” is a typo and the applicant intended “POE” to be “PEO” as the abbreviation for polyethylene oxide.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11-12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2 recites the limitation “[polymer comprising a] dangling hydrogen bonds”. The definition of “dangling hydrogen bonds” is unclear, as there is no further indication in the specification nor claims what is being referred to as “dangling hydrogen bonds”, and it would not be easily ascertained by a skilled artisan what is being claimed. The examiner notes that for purposes of examination, any polymer electrolyte capable of hydrogen bonding will be considered to read upon the claim. Claims 11-12, 14-18, and 20 are also rejected due to their dependency on Claim 2. 
Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the pillars are spaced by a distance” in line 2. It is unclear what is being referred to as “the pillars”, which leads to ambiguity to the scope of the claims. Without further definition of what is being referred to by “the pillars”, Claim 5 could be interpreted as 1) spacing between the pillars of the first set of pillars, 2) spacing between the pillars of the second set of pillars, or 3) spacing between pillars of the first set and pillars of the second set. Claims 6-8 are also rejected based on their dependency on Claim 5.
Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the pillars are spaced by a distance” in line 2. It is unclear what is being referred to as “the pillars”, which leads to ambiguity to the scope of the claims. Without further definition of what is being referred to by “the pillars”, Claim 15 could be interpreted as 1) spacing between the pillars of the first set of pillars, 2) spacing between the pillars of the second set of pillars, or 3) spacing between pillars of the first set and pillars of the second set. Claims 16-18 are also rejected based on their dependency on Claim 5.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the pillars are spaced by a distance” in line 2. It is unclear what is being referred to as “the pillars”, which leads to ambiguity to the scope of the claims. Without further definition of what is being referred to by “the pillars”, Claim 5 could be interpreted as 1) spacing between the pillars of the first set of pillars, 2) spacing between the pillars of the second set of pillars, or 3) spacing between pillars of the first set and pillars of the second set. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the pillars” in line 2. It is unclear what is being referred to as “the pillars”, which leads to ambiguity to the scope of the claims. Without further definition of what is being referred to by “the pillars”, Claim 5 could be interpreted as 1) spacing between the pillars of the first set of pillars, 2) spacing between the pillars of the second set of pillars, or 3) spacing between pillars of the first set and pillars of the second set. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Stretchable batteries with self-similar serpentine interconnects and integrated wireless recharging systems. Nat Commun. 4, 1543 (2013)) in view of  Lim et al. (US 9496582B1). 
In Regards to Claim 1:
Xu discloses a deformable accumulator (flexible battery, p. 2, Col.1) comprising: a first and second deformable planar substrates (silicone substrates, p.2, Col. 1, para. 2, Figures 1a, 1b), at least one first current collector and at least one second current collector (interconnects, p.2, Col. 1, para. 2, Figures 1a, 1b) deposited on at least a part of a face of the first substrate and second substrate (silicone substrates), respectively, and close to and along at least one first curved line portion and second curved line portion (serpentine wires, p.2, Col.2, para. 2, Figures 1a, 1c), respectively, whose lengths are greater than the distance between their two ends (as seen in Figure 1). Xu further discloses an anode and a cathode (moulded pads, p.2, Col.1, para. 2, Figure 1), each of which are in the form of a set of pillars and are deposited on the first and second current collectors (interconnects), wherein the pillars are spaced apart from each other on a surface of the current collectors (interconnects, shown in Figure 1). Xu further discloses an electrolyte (p.2, Col.2, para. 1, Figures 1a, 1b) allowing the transfer of the ionic species, the faces of the first and the second substrate (silicone substrate), on which are deposited respectively the at least one first and the at least one second current collectors (interconnects), being placed facing each other and delimiting a volume occupied by the electrolyte in which the pillars of the anode and the cathode are immersed (see Figure 1b). Xu further teaches that the demand for flexible electronic devices has increased significantly in recent years, thus necessitating the development of energy storage devices which have flexible capabilities without sacrificing electronic performance (p.2, Col. 1, para. 1). 
Xu is deficient in disclosing that the pillars of the first set and the pillars of the second set have a height comprised between 1 µm and 1000 µm, and a width comprised between 1 µm and 100 µm.
Lim discloses a flexible battery having an electrode assembly which includes a patterned active layer (601, 603, 605, 607, 609) having individual pillars (active material portions, 602) (Figures 6 and 8, p.28, Col. 7, lines 4-10). Lim further discloses that the pillars (active material portions, 602) may have a thickness (height) of 25-250 µm (Figures 3 and 8, p.26, Col. 4, lines 50-65), and that a width of the slots (604) may be within plus or minus 20% of the thickness (height) of the pillars (active material portions, 602) (Figure 8, p. 29, Col. 9, lines 26-38), which results in the width of the slots (604) being between 20-300 µm. Lim does not explicitly discuss the width of the pillars (active material portions, 602), but from Figure 8, it is easily ascertained that the width of the pillars (active material portions, 602) would be approximately 3X the width of the slots (see annotated Figure 8 below). This indicates that the width of the pillars (active material portions, 602) are approximately 60-900 µm. The examiner notes that as the teachings of Lim directed to the width of the slots (604) as function of the thickness (height) of the pillars (active material portions, 602) appear to be approximately to scale in Figure 8, all dimensions depicted in Figure 8 are understood to be approximately to scale. Lim further teaches that the use of pillars (active material portions) allow for flexibility while reducing the risk for damage to the battery, thus impacting performance (p. 25, lines 5-15, and p.28, Col. 7, lines 4-7).
As such, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the height and width of the pillars disclosed by Xu, from the ranges of 25-250 µm for the heights of the pillars and 60-900 µm for the width of the pillars as taught by Lim, as these ranges are known in the art as common ranges of height and width for pillars in a flexible battery. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Upon doing so, the limitation of Claim 1 requiring the pillars of the first set and the pillars of the second set have a height comprised between 1 µm and 1000 µm, and a width comprised between 1 µm and 100 µm, is met.
In Regards to Claim 3 (Dependent Upon Claims 1):
	Xu as modified by Lim discloses that the height of the anode pillars and the cathode pillars may be between 25-250 µm, as detailed above. Xu further discloses that a silicone spacer is placed between the first and second substrates (silicone substrates) which prevents the first and second substrates from coming into direct contact with one another (p.2, Col. 2, para. 1, Figure 1). Xu further discloses that the spacer has a thickness of 500 µm (p.7, Col.2, para. 3).
	Therefore, the distance that separates the faces of the first and second substrate facing each other is at least 500 µm. As the first height and the second height are not further defined, it would be understood by the skilled artisan that, for example, the sum of the first height and the second height could be 400 µm, and as such the limitation of Claim 3 requiring that the height of a first pillar of the first set being less than a first height, and the height of the second pillars of the second set which are facing this first pillar being less than a second height, the distance that separates the faces of the first and the second substrate facing each other around the first pillar is greater than the sum of the first height and the second height, is met.

In Regards to Claim 4 (Dependent Upon Claim 1):
	Xu discloses that the current collectors (interconnects) trace a width of 150 µm (0.15mm) along the path of the current collectors (interconnects) on the surface of the first and second substrates (see annotated Supplementary Figure S1 below). Therefore, all the limitations of Claim 4 are met. 

    PNG
    media_image1.png
    714
    712
    media_image1.png
    Greyscale

Annotated Figure S1 (Xu et al.)

In Regards to Claim 5 (Dependent Upon Claim 1):
	Xu is silent to the distance between the first and second sets of pillars.
	Lim further discloses that the pillars (active material portions, 602) may have a thickness (height) of 25-250 µm (Figures 3 and 8, p.26, Col. 4, lines 50-65), and that a width of the slots (604) may be within plus or minus 20% of the thickness (height) of the pillars (active material portions, 602) (Figure 8, p. 29, Col. 9, lines 26-38), which results in the width of the slots (604) being between 20-300 µm.
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the spacing of the pillars disclosed by Xu as modified by Lim, 20 µm, as it is a known distance for spacing pillars of similar dimensions in the art. By doing so, the skilled artisan would have reasonable expectations of success in having the pillars be placed far enough to not have direct contact with one another thus shorting the device, while being close enough to minimize the distance ions must travel through the electrolyte, thus producing a well-performing electrical device. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I).  As such, the limitation of Claim 5 requiring that the pillars are spaced by a distance comprised between 0.1 µm and 20 µm, is met.

In Regards to Claim 13 (Dependent Upon Claim 3):
	Xu discloses that the current collectors (interconnects) trace a width of 150 µm (0.15mm) along the path of the current collectors (interconnects) on the surface of the first and second substrates (see Annotated Figure S1 above). Therefore, all the limitations of Claim 13 are met. 

In Regards to Claim 19 (Dependent Upon Claim 13):
	Xu is silent to the distance between the first and second sets of pillars.
	Lim further discloses that the pillars (active material portions, 602) may have a thickness (height) of 25-250 µm (Figures 3 and 8, p.26, Col. 4, lines 50-65), and that a width of the slots (604) may be within plus or minus 20% of the thickness (height) of the pillars (active material portions, 602) (Figure 8, p. 29, Col. 9, lines 26-38), which results in the width of the slots (604) being between 20-300 µm.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the spacing of the pillars disclosed by Xu as modified by Lim, 20 µm, as it is a known distance for spacing pillars of similar dimensions in the art. By doing so, the skilled artisan would have reasonable expectations of success in having the pillars be placed far enough to not have direct contact with one another thus shorting the device, while being close enough to minimize the distance ions must travel through the electrolyte, thus producing a well-performing electrical device. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I).  As such, the limitation of Claim 19 requiring that the pillars are spaced by a distance comprised between 0.1 µm and 20 µm, is met.
Claims 2, 11, 12, 14, 15 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Stretchable batteries with self-similar serpentine interconnects and integrated wireless recharging systems. Nat Commun. 4, 1543 (2013)) in view of Lim et al. (US 9496582B1), as applied to Claim 1 above, in further view of Tsao et al. (ACS Appl. Mater. Interfaces. 2014, 8, 24).
In Regards to Claim 2 (Dependent Upon Claim 1):
	Xu discloses that the electrolyte of the deformable accumulator (flexible battery) is a gel electrolyte which includes polyethylene oxide (p.7, Col.2, para. 3). Xu as modified by Lim is deficient in specifically disclosing that the  polymer (polyethylene oxide) comprises dangling hydrogen bonds. 
	Tsao discloses a composite gel electrolyte comprised of a ceramic cross-linker and polyethylene oxide (p.2, Col. 1, Experimental Section). Tsao describes the electrolyte as comprising hydrogen bonds (p. 5, Col. 1, 1st paragraph). Tsao teaches that gel polymer electrolytes have high ionic conductivity, stable interfaces with electrodes, and long life cycles (p.1, Col. 1-2, Introduction).
	It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the gel electrolyte of Xu, the composite gel electrolyte disclosed by Tsao, as it is taught to have high ionic conductivity, stable interfaces with electrodes, and long life cycles. As such, all of the limitations of Claim 2, are met.
In Regards to Claim 11 (Dependent Upon Claim 2):
	Xu as modified by Lim and Tsao discloses that the height of the anode pillars and the cathode pillars may be between25-250 µm, as detailed above. Xu further discloses that a silicone spacer is placed between the first and second substrates (silicone substrates) which prevents the first and second substrates from coming into direct contact with one another (p.2, Col. 2, para. 1, Figure 1). Xu further discloses that the spacer has a thickness of 500 µm (p.7, Col.2, para. 3).
	Therefore, the distance that separates the faces of the first and second substrate facing each other is at least 500 µm. As the first height and the second height are not further defined, it would be understood by the skilled artisan that, for example, the sum of the first height and the second height could be 400 µm, and as such the limitation of Claim 11 requiring that the height of a first pillar of the first set being less than a first height, and the height of the second pillars of the second set which are facing this first pillar being less than a second height, the distance that separates the faces of the first and the second substrate facing each other around the first pillar is greater than the sum of the first height and the second height, is met.
In Regards to Claim 12 (Dependent Upon Claim 2):
	Xu discloses that the current collectors (interconnects) trace a width of 150 µm (0.15mm) along the path of the current collectors (interconnects) on the surface of the first and second substrates (see Supplementary Figure S1). Therefore, all the limitations of Claim 12 are met. 

In Regards to Claim 14 (Dependent Upon Claim 11):
	Xu discloses that the current collectors (interconnects) trace a width of 150 µm (0.15mm) along the path of the current collectors (interconnects) on the surface of the first and second substrates (see Supplementary Figure S1). Therefore, all the limitations of Claim 14 are met. 
In Regards to Claim 15 (Dependent Upon Claim 14):
	Xu is silent to the distance between the first and second sets of pillars.
Lim further discloses that the pillars (active material portions, 602) may have a thickness (height) of 25-250 µm (Figures 3 and 8, p.26, Col. 4, lines 50-65), and that a width of the slots (604) may be within plus or minus 20% of the thickness (height) of the pillars (active material portions, 602) (Figure 8, p. 29, Col. 9, lines 26-38), which results in the width of the slots (604) being between 20-300 µm.
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the spacing of the pillars disclosed by Xu as modified by Lim, 20 µm, as it is a known distance for spacing pillars of similar dimensions in the art. By doing so, the skilled artisan would have reasonable expectations of success in having the pillars be placed far enough to not have direct contact with one another thus shorting the device, while being close enough to minimize the distance ions must travel through the electrolyte, thus producing a well-performing electrical device. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, the limitation of Claim 15 requiring that the pillars are spaced by a distance comprised between 0.1 µm and 20 µm, is met. 

In Regards to Claim 20 (Dependent Upon Claim 14):
	Xu is silent to the distance between the first and second sets of pillars.
	Lim further discloses that the pillars (active material portions, 602) may have a thickness (height) of 25-250 µm (Figures 3 and 8, p.26, Col. 4, lines 50-65), and that a width of the slots (604) may be within plus or minus 20% of the thickness (height) of the pillars (active material portions, 602) (Figure 8, p. 29, Col. 9, lines 26-38), which results in the width of the slots (604) being between 20-300 µm.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the spacing of the pillars disclosed by Xu as modified by Lim, 20 µm, as it is a known distance for spacing pillars of similar dimensions in the art. By doing so, the skilled artisan would have reasonable expectations of success in having the pillars be placed far enough to not have direct contact with one another thus shorting the device, while being close enough to minimize the distance ions must travel through the electrolyte, thus producing a well-performing electrical device. As such, the limitation of Claim 20 requiring that the pillars are spaced by a distance comprised between 0.1 µm and 20 µm, is met.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Stretchable batteries with self-similar serpentine interconnects and integrated wireless recharging systems. Nat Commun. 4, 1543 (2013)) in view of Long et al. (Three-Dimensional Battery Architectures. Chemical Reviews. 104(10) (2004)).

In Regards to Claim 1:
Xu discloses a deformable accumulator (flexible battery, p. 2, Col.1) comprising: a first and second deformable planar substrates (silicone substrates, p.2, Col. 1, para. 2, Figures 1a, 1b), at least one first current collector and at least one second current collector (interconnects, p.2, Col. 1, para. 2, Figures 1a, 1b) deposited on at least a part of a face of the first substrate and second substrate (silicone substrates), respectively, and close to and along at least one first curved line portion and second curved line portion (serpentine wires, p.2, Col.2, para. 2, Figures 1a, 1c), respectively, whose lengths are greater than the distance between their two ends (as seen in Figure 1). Xu further discloses an anode and a cathode (moulded pads, p.2, Col.1, para. 2, Figure 1), each of which are in the form of a set of pillars and are deposited on the first and second current collectors (interconnects), wherein the pillars are spaced apart from each other on a surface of the current collectors (interconnects, shown in Figure 1). Xu further discloses an electrolyte (p.2, Col.2, para. 1, Figures 1a, 1b) allowing the transfer of the ionic species, the faces of the first and the second substrate (silicone substrate), on which are deposited respectively the at least one first and the at least one second current collectors (interconnects), being placed facing each other and delimiting a volume occupied by the electrolyte in which the pillars of the anode and the cathode are immersed (see Figure 1b). Xu further teaches that the demand for flexible electronic devices has increased significantly in recent years, thus necessitating the development of energy storage devices which have flexible capabilities without sacrificing electronic performance (p.2, Col. 1, para. 1). 
Xu is deficient in disclosing that the pillars of the first set and the pillars of the second set have a height comprised between 1 µm and 1000 µm, and a width comprised between 1 µm and 100 µm.
Long teaches 3D battery configurations having an electrode cell comprised of individual cathode and anode arrays, wherein the cathodes and anodes are in the form of pillars (p.5, Col.1, para.2-3, Figure 2). Long further teaches that the anode pillars and the cathode pillars in the 3D battery configurations typically have heights of 10-200 µm and widths of 5-100 µm (p.5, Col. 1, para.3, Figure 2). Long further teaches that 3D battery configurations can provide a battery with improved energy density and high-rate discharge capabilities in comparison to 2D battery configurations (p.4, Col.1, para. 2).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Long to the deformable accumulator (flexible battery, p. 2, Col.1) disclosed by Xu, and selecting a 3D battery design having anode and cathode pillars with a height of 10-200 µm and a width of 5-100 µm, as taught by Long. By doing so, the skilled artisan would have a reasonable expectation of success in producing a deformable accumulator which has both flexibility and an improved  battery performance relative to Xu’s 2D design. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, the limitation of Claim 1 requiring the pillars of the first set and the pillars of the second set have a height comprised between 1 µm and 1000 µm, and a width comprised between 1 µm and 100 µm, is met.

In Regards to Claim 4 (Dependent Upon Claim 1):
	Xu discloses that the current collectors (interconnects) trace a width of 150 µm (0.15mm) along the path of the current collectors (interconnects) on the surface of the first and second substrates (see annotated Supplementary Figure S1 above). Therefore, all the limitations of Claim 4 are met. 

In Regards to Claim 5 (Dependent Upon Claim 1):
	Xu is silent to the distance between the first and second sets of pillars.
Long teaches that in 3D battery configurations a common distance for the pillars of the dimensions set forth above to be spaced from one another center-to-center is 10 µm (p.6, Col.1, para. 2). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the spacing of the pillars disclosed by Xu as modified by Long, 10 µm, as it is a known distance for spacing pillars of similar dimensions in the art. By doing so, the skilled artisan would have reasonable expectations of success in having the pillars be placed far enough to not have direct contact with one another thus shorting the device, while being close enough to minimize the distance ions must travel through the electrolyte, thus producing a well-performing electrical device. As such, the limitation of Claim 5 requiring that the pillars are spaced by a distance comprised between 0.1 µm and 20 µm, is met.

In Regards to Claim 6 (Dependent Upon Claim 5):
Xu as modified by Long teaches that the pillars are spaced by 10 µm.

In Regards to Claim 7 (Dependent Upon Claims 6):
	Xu as modified by Long discloses that the pillars have a height comprised between 10-200 µm, as detailed above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Thus, all the limitations of Claim 7 are met.

In Regards to Claim 8 (Dependent Upon Claim 7):
Xu as modified by Long discloses that the pillars have a width comprised between 5-100 µm, as detailed above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Thus, all the limitations of Claim 8 are met.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Stretchable batteries with self-similar serpentine interconnects and integrated wireless recharging systems. Nat Commun. 4, 1543 (2013)) in view of Long et al. (Three-Dimensional Battery Architectures. Chemical Reviews. 104(10) (2004)), as applied to Claim 1 above, in further view of Tsao et al. (ACS Appl. Mater. Interfaces. 2014, 8, 24).
In Regards to Claim 2 (Dependent Upon Claim 1):
	Xu discloses that the electrolyte of the deformable accumulator (flexible battery) is a gel electrolyte which includes polyethylene oxide (p.7, Col.2, para. 3). Xu as modified by Long is deficient in specifically disclosing that the polymer (polyethylene oxide) comprises dangling hydrogen bonds. 
	Tsao discloses a composite gel electrolyte comprised of a ceramic cross-linker and polyethylene oxide (p.2, Col. 1, Experimental Section). Tsao describes the electrolyte as comprising hydrogen bonds (p. 5, Col. 1, 1st paragraph). Tsao teaches that gel polymer electrolytes have high ionic conductivity, stable interfaces with electrodes, and long life cycles (p.1, Col. 1-2, Introduction).
	It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the gel electrolyte of Xu, the composite gel electrolyte disclosed by Tsao, as it is taught to have high ionic conductivity, stable interfaces with electrodes, and long life cycles. As such, all of the limitations of Claim 2, are met.

In Regards to Claim 12 (Dependent Upon Claim 2):
	Xu discloses that the current collectors (interconnects) trace a width of 150 µm (0.15mm) along the path of the current collectors (interconnects) on the surface of the first and second substrates (see Annotated Figure S1 above). Therefore, all the limitations of Claim 12 are met. 

Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724      

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759